Title: Thomas Jefferson to Peter Derieux, 27 July 1816
From: Jefferson, Thomas
To: Derieux, Peter (Justin Pierre Plumard)


          
            Dear Sir
            Monticello July 27. 16.
          
          Your favor of the 6th came to hand on the 22d inst. only. I had recieved some time before an account of the death of mr Mazzei, of which I should have informed you but that I saw it immediately in the newspapers, announced by some other person. I recieved at the same time an authenticated copy of his will, by which after some legacies to the poor Etc he bequeaths his whole fortune to his wife and daughter. the executor too, who forwarded the documents to me, desired that the money for which his house in Richmond had been sold, should be remitted to him. the sale having been made during the war, the remittance could not then be made, & the money was retained by myself on interest, and an
			 undertaking to remit it by instalments after the peace. the first instalment will go the ensuing spring.
          It would have been very pleasing to me had mr Mazzei directed it a part of it to relieve your wants, as I had pressed him to do: but the smallness of the gratuity he desired me to pay to you, left little hope of any more. on the subject of any legal
			 reclamations you may propose to make, I, of course, can with propriety say little. yet a sincere regard for your welfare induces me to express the wish that you may be well advised before you
			 plunge
			 into the abyss of expence which that will occasion. I can candidly say that in the paper on your marriage I see nothing more than a promise to of something should he not otherwise dispose of his fortune: and altho’ this might truly express his favorable intentions under his then circumstances, yet on his subsequent marriage and having a daughter, a reasonable change was of course produced and their claims assumed a natural preference over yours. but in this I must leave you to your own
			 government, pursuing on my part the duties which the law imposes on me. the advances of money which I have at different times made you, & which you in your letter express a wish to be able to refund, were meant by me as gratuitous, & never expected or wished to be refunded. be so good therefore as to permit me to enjoy the gratification of supposing that I may have been of some service to you, and to add the assurance that I could under
			 no circumstances recieve any retribution. I return you mr Mazzei’s letter inclosed in yours and tender to mrs Derieux & yourself the assurance of my great respect
          Th: Jefferson
        